Citation Nr: 1526615	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-35 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for pigment dispersion syndrome (PDS) of the eyes.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1998 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for pigment dispersion syndrome of the eyes.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

The Veteran contends that he had PDS of the eyes prior to entering service, which was aggravated during boot camp.  See June 2012 Submission.  He further contends that, in service, he reported to sick call when his eyes starting hurting and burning.  See June 2013 Statement in Support of Claim.

In a March 1998 enlistment report of medical examination, the Veteran had normal clinical evaluations of the eyes and ophthalmoscopic system.  In an associated report of medical history, the Veteran reported that he did not have nor ever had eye trouble.  

In support of the Veteran's contentions, a service treatment record from November 1998 includes an emergency room nursing note.  At that time, the Veteran complained of a headache for three days.  It was controlled with Tylenol and the Veteran rated the pain at a 9 out of 10.  The Veteran denied photophobia and reported eye drainage.  The nursing note also indicated that the Veteran was seen at sick call the previous morning for similar symptoms.  In the November 1998 emergency room treatment record, the examining physician indicated that the Veteran complained of redness and drainage to both eyes for the past two days.  The examining physician assessed conjunctivitis and headache.

Post-service, in a May 2012 consultation record from the Commonwealth of Pennsylvania Department of Corrections, the Veteran was diagnosed with pigment dispersion syndrome.  Parenthetically, the Veteran is no longer incarcerated at the Commonwealth of Pennsylvania Department of Corrections, and he currently resides in York, Pennsylvania.  The Board also notes that the Veteran has been diagnosed with other disorders of the eyes; however, the Veteran has explicitly limited the claim and has repeatedly indicated that the claim on appeal is for service connection for PDS of the eyes only.  See June 2013 and June 2014 Submissions.

Service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-97.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin at 390 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").

For purposes of determining whether a disorder is a congenital defect or a familiar disease, VA interprets the term "disease" in 38 U.S.C. §§ 310, 331, and the term "defects" in 38 C.F.R. § 3.303(c), as being mutually exclusive.  "Disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th Ed. 1974)).  On the other hand, the term "defect," viewed in the context of 38 C.F.R. § 3.303(c), is defined as a structural or inherent abnormality or conditions which are more or less stationary in nature.  As noted in VAOPGCPREC 82-90, a Federal court, in drawing a distinction between "disease" and "defect," indicated that disease referred to a condition considered capable of improving or deteriorating, whereas defect referred to a condition not considered capable of improving or deteriorating.  See Durham v. United States, 214 F.2d 862, 875 (D.C. Cir. 1954); see also United States v. Shorter, 343 A.2d 569, 572 (D.C. 1975).

If it is determined during service that a veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin at 396-97.  VA must then show by clear and unmistakable evidence that the congenital disease preexisted service and was not aggravated thereby in order to rebut the presumption of soundness.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90.

The Board finds that there are complex medical questions presented in this case that are not fully addressed by the evidence of record.  No VA or private medical report is of record with an etiology opinion and supporting rationale specifically addressing the questions of whether the Veteran's PDS of the eyes is congenital (defect or disease), preexisted service, and/or was caused by or aggravated by military service.  For these reasons, the Board finds that medical opinions would assist in resolving the issue on appeal.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA eye examination to assist in determining the nature and etiology of the PDS of the eyes.  An examiner knowledgeable in ophthalmology is preferred but not required.  Following a review of all relevant evidence from the electronic file, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service injuries/diseases of the eye), an examination, and any necessary testing, the VA examiner is asked to offer the following opinions:

a) Is the Veteran's PDS acquired or congenital?  If a congenital disorder exists, the VA examiner should state whether it is a disease or defect.  (Note: A disease is capable of improvement or deterioration, while a defect is static.)

b) If the Veteran's PDS is a congenital disease, the VA examiner should render a medical opinion as to whether the congenital disease (PDS of the eyes) clearly and unmistakably pre-existed service and was not clearly and unmistakably permanently worsened beyond normal progress during service.

c) If there was permanent worsening of the PDS (as a congenital disease) during service, was the worsening consistent with the natural progress of the disease, or was the worsening beyond the natural progress of the disease?

d) If the Veteran's PDS is a congenital defect, the VA examiner should render a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that there was a superimposed disease or injury during military service that resulted in additional disability.

e) If the Veteran's PDS is an acquired (non-congenital) disorder, the VA examiner should state whether there is clear and unmistakable (obvious and manifest) evidence that the Veteran's PDS of the eyes existed prior to the period of active duty service in November 1998.

f) If it is the opinion that the Veteran's PDS did pre-exist service, was the PDS clearly and unmistakably not aggravated (permanent worsening beyond normal progress) by the Veteran's active duty, to include treatment for conjunctivitis in November 1998?

In responding to these questions, the VA examiner should note that temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the VA examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

g) If it is the VA examiner's opinion either that there is not clear and unmistakable that the PDS preexisted service or that there is no clear and unmistakable evidence that PDS was not aggravated by service, the Veteran is presumed sound at service entrance, and the question becomes one of whether the PDS is directly related to service.  In this case, the VA examiner is requested to the following opinion:

Is it as likely as not (a 50 percent or greater probability) that the Veteran's PDS of the eyes began during service or is etiologically related to any incident of active service, to include treatment for conjunctivitis in November 1998?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim of service connection for pigment dispersion syndrome of the eyes in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative, if any, should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




